Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Pursuant to the preliminary amendment dated 5/19/2021, claims 2, 12, 14 and 16-45 are cancelled, claims 1, 3-11 and 15 are amended and claims 45-51 are newly added.
Claims 1, 3-11, 13, 15 and 46-51 are pending in the instant application and are examined on the merits herein.	 
Priority
This application is a continuation of application 15/835984, which is now US patent 10,953,038, filed on 12/8/2017, which is a continuation of application 14/744506, which is now US patent 9,855,294, filed on 6/19/2015, which claims benefit to provisional application US 62/014926 filed on 6/20/2014.

Information Disclosure Statement
The information disclosure statement (IDS) dated 5/19/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, except where noted.  Accordingly, the IDS has been placed in the application file and the information therein has been considered as to the merits.



Allowable Subject Matter
Provided terminal disclaimers are made of record over US 9,855,294 and US 10,953,038 and instant claim 1 is amended to incorporate the limitations of claims 5 and 11, the instant claims would be allowable. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 9, 10, 13, 15 and 46-51 are rejected under 35 U.S.C. 103 as being unpatentable over Sannino et al. (US 2012/0052151, IDS), in view of Bucevschi et al. (WO 2007/115169, IDS).
Sannino et al. teaches methods for inducing weight loss (claim 25), enhancing glycemic control in subjects that are obese, overweight, pre-diabetic or have diabetes (claims 61, 74 and ¶0051) by administering an edible hydrogel comprising citric acid crosslinked carboxymethyl cellulose (CMC/CA).
Sannino further teaches that:
1) said subjects may have a BMI or 25-30 or greater than 30 (¶0051);
2) the water content of said edible hydrogel is less than 25% water by weight, preferably less than about 10% water by weight and most preferably about 5% or less water by weight (¶0115);
3) the elastic modulus of said edible hydrogel is at least about 100 Pa, 200 Pa, 300 Pa, 400 Pa or greater (¶0133);
4) the swelling ratio of said edible hydrogel is at least about 20-, 40-, 60-, 80-, 100-, 120-, 140-fold or more in simulated gastric fluid (SGF)/water 1:8 (¶0060);
5) an exemplified embodiment was to administer 2g of the CMC/CA to human patients with average BMI of 31 (¶0388);
6) a method of producing CMC/CA by providing a solution of CMCNa and CA, drying said solution to form a solid and finally crosslinking said solid, wherein CMCNa is at 2-10%, CA is at 0.01-5% the drying temperature is from 10-45 °C and the cross-linking temperature is from 50° C to 140° C and the hydrogel may be milled to produce particles (¶0153, 0161 and 0235-0241);
7) Animal studies have demonstrated that the amount of reduction of food intake caused by swollen hydrogel in the stomach is directly correlated with the amount of material that was administrated. Based on the in vivo data, it was also demonstrated that the amount of the reduction of food intake is also affected by the amount of swollen edible polymer hydrogel in the small intestine, which is also "volume driven." (¶0058)  The amount of edible polymer hydrogel administered depends upon the viscosity desired and the degree to which the edible polymer hydro gel viscosities in the stomach and the small intestine, i.e., in the presence of gastric- or intestinal-fluids (¶0062);
8) The composition may be administered for example within one or two hours of eating, or concurrently with food consumption (¶0075); and
9) The edible polymer hydrogel particles can be a variety of sizes, but will typically be in the range of about 1-1000 μm and the edible polymer hydrogel maybe encapsulated in a hard or soft gelatin capsule. (¶0136, 0168)
With respect to claim 3, the teaching of Sannino of 2g CNC/CA meets the instant limitation of “about 2.25 g”. The use of the relative term "about" must be considered in determining the scope of the instantly claimed percentages. The specification provides the guidance when interpreting the scope of the relative term "about" when present in a claim. (MPEP § 2173.05 (A)) In the instant case, the specification provides no guidance which would provide one of ordinary skill in the art to ability to determine the variance of the instantly claimed amounts. Thus, absent guidance from the specification the disclosure of Sannino et al. is considered to meet the limitations of instant claims 3 and 19.
Sannino does not teach the amount of water to be administered with the CMC/CA edible hydrogel.
Bucevschi et al. teaches methods of treating diabetic subjects that are overweight or obese by administering a polymeric material as a stomach filler, wherein said polymer is in the range 2-20 grams and is administered with water in an amount ranging from 100 mL to 600 mL, wherein said polymeric material has the formula [(AB)C]W, where A is a co-polymer of styrene and maleic acid, wherein weight loss results in significant risk reduction of problems associated with diabetes. (Abstract; p. 1; Claims 4, 17, 60, 65, 68) Bucevschi further teaches that the quantity of water administrated with the polymeric material to activate the full stomach principle correlates with the water content in the stomach before administration, wherein the full stomach principle comprises 5 phases: 1) polymer+water added to empty stomach; 2) polymer swelling and gastric juice secretion; 3) maximum swelling; 4) beginning of gel deswelling and stomach emptying and 5) deswelling and stomach emptying continuing and biodegradation of polymer. (p. 27 and Figure 2)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sannino and Bucevschi, to administer the edible polymer with water, thereby arriving at the instant invention, because both prior art references are directed towards methods of treating overweight or obese subjects by administering a polymeric material designed to swell in the stomach to produce satiety, thereby reducing food intake. One would have been motivated to administer the edible hydrogel of Sannino with 100-600 mL of water because Bucevschi teaches that activation of the full stomach principle is correlated with the amount of water administered with the stomach filling polymeric material.
With respect to claim limitations regarding amounts of components, BMI, elastic modulus and water content, the teachings of Sannino/Bucevschi overlap that of the instant claims. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). (MPEP § 2144.05(I)) Moreover, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (MPEP § 2144.05(II))
Moreover , specifically with respect to the amount of crosslinked CMC administered, it would have been prima facie obvious for one of ordinary skill in the art to optimize the dosage for each patient, according to the various parameters taught by Sannino. The adjustment of particular conventional working conditions (e.g., determining result effective amounts of the ingredients beneficially taught by the cited references, especially within the instantly claimed broad ranges) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of one of ordinary skill in the art.  Thus, absent of any evidence to the contrary, it is considered prima facie obvious for one of ordinary skill in the art to vary the dosage of crosslinked CMC in the composition to obtain a composition with optimal therapeutic properties for treating subjects that are overweight, obese, pre-diabetic or have diabetes, particularly since Sannino teaches that the amount of edible hydrogel intended to treat such conditions is a result effective variable. (See MPEP § 2144.05.)
With respect to the limitation that the composition is administered 0-50 minutes, or 20-30 minutes prior to a meal, this limitation is obvious over Sannino. First, administration 0 minutes prior to anything is reasonably interpreted as equivalent to administration concurrent with said anything. Thus, the teaching of Sannino that the hydrogel may be administered concurrently with a meal, meets this limitation. Second, Sannino teaches that the hydrogel may be administered within one or two hours of eating, which is reasonably interpreted as administration at any time from 2 hours prior to eating to 2 hours after eating. The instant limitation of 0-50 minutes prior to, or 20-30 minutes prior to, lies within this range and is prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). (MPEP § 2144.05(I)) 
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sannino et al. (US 2012/0052151, IDS), in view of Bucevschi et al. (WO 2007/115169, IDS), as applied to claim 1, further in view of Korsmeyer et al. (US 2010/0273704, IDS).
The teachings of Sannino/Bucevschi are referenced as discussed above. The combined prior art does not teach the fasting blood glucose level of various subjects.
Korsmeyer et al. teaches that fasting glucose levels below 99 mg/dL are normal.  Fasting glucose level is 100 to 125 mg/dL, indicate pre-diabetes.  Glucose level of 126 mg/dL or above, are indicative of diabetes. (¶0140)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, based on the teachings of Korsmeyer that the overweight, or obsess or pre-diabetic or diabetic subjects in the method of Sannino/Bucevschi would have fasting blood glucose levels in the instantly claimed ranges.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 3-11, 13 and 15 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of US 9,855,294.  Although the conflicting claims are not identical, they are not patentably distinct from each other because:  The method of ‘294 and the instant method are similar save for the instant method of claim 1 lacking limitations regarding fasting blood glucose levels and hydrogel physical properties such as tapped density. However, instant claims 5-8 and 11 render the instant method an obvious variant of ‘294 by reciting precisely the limitations instant claim 1 lacks. With respect to the instant limitation that the composition is administered 0-50 minutes prior to a meal, this limitation is within the range of ‘294. Administration 0 minutes prior to anything is reasonably interpreted as equivalent to administration with said anything. Thus the recitation of ‘294 that administration may be with a meal meets the instant limitation.

Claims 1, 3-11, 13 and 15 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of US 10,953,038.  Although the conflicting claims are not identical, they are not patentably distinct from each other because:  The method of ‘038 and the instant method are similar save for the instant method of claim 1 lacking limitations regarding fasting blood glucose levels and hydrogel physical properties such as elastic modulus. However, instant claims 5-8 and 11 render the instant method an obvious variant of ‘038 by reciting precisely the limitations instant claim 1 lacks. With respect to the instant limitation that the composition is administered 0-50 minutes prior to a meal, this limitation is within the range of ‘038. Administration 0 minutes prior to anything is reasonably interpreted as equivalent to administration with said anything. Thus the recitation of ‘038 that administration may be with a meal meets the instant limitation.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:00 AM – 3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DALE R MILLER/           Primary Examiner, Art Unit 1623